Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. Key to allowance is the remarks of 02/02/2022. As pointed out in the remarks the second additive structure of claim 1 the etherthioether with a bridging alkyl group is not found in the used prior art.
The closest prior art is Guiducci and Nibert, see the office action of 9/21/2021. Together these teach all the limitations of the claim except the Markush structure ii of claim 1.
Regarding claims 1-20, major amount of a lubricating oil basestock; and
a minor amount of an additive package comprising:
(i) a mixture comprising two or more compounds of structures (i) as found in the Markush structures of claim 1.
where groups R1, R2 and R3 are independently alkyl groups having 1 to 18 carbon atoms or alkyl
groups having 1 to 18 carbon atoms where the alkyl chain is interrupted by a thioether linkage,
provided that, in the mixture (1), at least some of groups R1, R2 and R3 are alkyl groups having
1 to 18 carbon atoms where the alkyl chain is interrupted by a thioether linkage;
(ii) one or more compounds of structures (ii) as found in claim 1 Markush structure (ii)
where groups R4 and R7 are independently alkyl groups having 1 to 12 carbon atoms and R6 are independently alkyl linkages having 2 to 12 carbon atoms;
(iii) one or more zinc dihydrocarby] dithiophosphate compounds; and
(iv) one or more oil-soluble or dispersible molybdenum-containing compounds, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771